

116 HR 2206 IH: Environmental Infrastructure Assistance Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2206IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Stanton (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army, acting through the Chief of Engineers, to establish a program
			 to provide environmental assistance to non-Federal interests in Arizona.
	
 1.Short titleThis Act may be cited as the Environmental Infrastructure Assistance Act. 2.Environmental assistance program, Arizona (a)Establishment of programThe Secretary of the Army, acting through the Chief of Engineers, shall establish a program for providing environmental assistance to non-Federal interests in Arizona.
 (b)Form of assistanceAssistance under this section may be in the form of— (1)design and construction assistance for water-related environmental infrastructure and resource protection and development in Arizona, including projects for—
 (A)wastewater treatment and related facilities; (B)water supply and related facilities;
 (C)environmental restoration; and (D)surface water resource protection and development; and
 (2)technical assistance to small and rural communities for water planning and issues relating to access to water resources.
 (c)Public ownership requirementThe Secretary may provide assistance for a project under subsection (b)(1) only if the project is publicly owned.
			(d)Local cooperation agreement
 (1)In generalBefore providing assistance under subsection (b)(1), the Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance.
 (2)RequirementsEach local cooperation agreement entered into under this subsection shall provide for the following:
 (A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications.
 (B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest.
					(3)Cost sharing
 (A)In generalThe Federal share of project costs under each local cooperation agreement entered into under this subsection shall be 75 percent. The Federal share may be in the form of grants or reimbursements of project costs.
 (B)Credit for design workThe non-Federal interest shall receive credit for the reasonable costs of design work completed by the non-Federal interest before entering into a local cooperation agreement with the Secretary for a project.
 (C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this subsection, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non- Federal share of the project costs.
 (D)Land, easements, rights-of-way, and relocationsThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations provided by the non-Federal interest toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but not to exceed 25 percent of total project costs.
 (E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under subsection (b)(1) shall be 100 percent.
 (e)Applicability of other Federal and State lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000, to remain available until expended.
			